It is my honour to address the General Assembly. Georgia has promoted the values of the United Nations since regaining its independence 25 years ago. In return, the United Nations has served as a partner for us — one of the oldest nations in the world — in developing a free and democratic State.
Twenty-five years ago, few of us could have imagined that today Georgia would have transformed itself from a country ravaged by civil war into a dynamic European democracy. We have made great progress in building strong and effective State institutions; ensuring the freedom of civil society, the media and markets; and on social cohesion and the rule of law. And we are proud to be ranked as the fifth-freest economy in the world, thus ensuring openness and integration into the global market and equal opportunities for all people interested in doing business in Georgia.
Since July, Georgia has been an associated country of the European Union and is harmonizing its policies, institutions, sectors and market rules with those of the European Union. We are an aspirant country to NATO, having the deepest and most comprehensive partnership with that organization of any nation. In the past few weeks, the United States Government, the European Union and NATO all took actions to emphasize that Georgia’s future lies within the European and Euro-Atlantic community.
At its core, Georgia’s foreign policy is aimed at building strong, mutually beneficial partnerships with the countries of our region and beyond. This path, chosen by our people, leads to more stability, security, peace and prosperity in our country and the region. The work never ends, however. Today, we are poised to thrive in a new millennium. We are building an innovation-driven community with all generations looking to embark upon an ever-brighter future. We are building a country that will ensure the unification of war-torn communities and abolish the Glienicke Bridge, versions of which still exist in the twenty-first century owing to the ongoing occupation of two of our regions, dividing peaceful societies on both sides.
A year ago we unanimously adopted a universal plan to better the world by setting 17 Sustainable Development Goals (SDGs) for the 2030 Agenda. The much-needed transformative agenda for 2030 is indeed impressive. But let us be frank: despite the phenomenal blueprint of the Millennium Development Goals, we as an international community could not live up to the challenge. I welcome this year’s focus on the transformative power of the SDGs. Let us make sure that in the next 15 years we do our utmost to really fulfil, if not all, at least a good majority of the 17 Goals. To do so, we need to succeed nationally and, at the same time, support others in meeting their national goals. We also must remember how interrelated the Goals are. We have to strive for peace and security by fostering development, and vice versa.
Our Government has a vision on how to translate the Goals into national actions. This year, we launched a comprehensive four-point reform plan, which is about making the development of our country a success for each and every citizen of Georgia and for the development and stability of the region.
Effective governance with transparent and accountable institutions is the key to building peaceful and inclusive societies and promoting sustainable development. Focusing on SDG 16, we have made a clean break with the past by prioritizing good governance. Two days ago, together with Estonia, the Republic of Korea and the United Nations Development Programme, my country organized a special high-level cross-regional event aimed at sharing success stories on implementing SDG 16. Let me reiterate that we remain committed to sharing our experience and extending support to those who are pursuing transformation.
Within Georgia, our goal is to ensure maximum inclusion of all stakeholders in the decision-making process. We have created several platforms for engaging in regular dialogue with civil society and private-sector representatives. In promoting good governance, our aim is to make all public services even more accessible for business, and we have launched an ambitious project known as the Tbilisi Business House in our capital. With its online platform, it will serve as a one-stop shop for businesses and as a front office for all Government bodies.
Central to good governance is fair and efficient tax collection. Georgia already has one of the lowest tax burdens in the world, but it is liberalizing its tax scheme further. To encourage business to invest in development, and therefore in new jobs, we have taken the decision to abolish a profit tax on undistributed earnings. Although it is a costly reform, it ensures the long-term sustainability of businesses and jobs. We are also improving the tax administration system by strengthening the role of the judiciary in decisions on tax inspections, thereby ensuring increased protection for the private sector.
The trend lines for Georgia continue to improve. The World Bank has just reported that Georgia’s poverty rate dropped by more than 10 per cent in the period 2012-2014. That is a major accomplishment. In 2015, the unemployment rate continued to decline and is now at its lowest level in the past 12 years. Salaries and wages are up substantially, as compared with several years ago. Georgia’s economy is growing despite the downturns all around us, and foreign direct investment is approximately 100 per cent higher than in 2012. That translates directly into jobs for Georgians. Georgia now ranks fourth in terms of the ease of doing business in Europe and Central Asia and is on the path to becoming a true start-up nation.
In the history of Georgia since its independence, there have never been so many opportunities for hard-working people to launch or grow their own businesses. Those with an entrepreneurial spirit have more chances to succeed than ever. We have launched several projects that ensure access to capital and infrastructure for people with innovative ideas, especially those interested in manufacturing or farming in Georgia.
The secret to fulfilling the Sustainable Development Goals and building resilient and inclusive communities lies in unlocking the hidden resource that every nation has: its people. Accordingly, education is among our top priorities. We decided to tailor our education system to ensure that it delivers for each individual and for our society and economy as a whole. We want every graduate of a professional or higher-education institution financed by the Government to be able to find his or her place in a competitive labour market. We want an education system that is competitive and delivers quality education not only to Georgian citizens, but also to foreign students. The construction of two new private technical universities, at an estimated development cost of €1 billion, started this year. We will soon be able to offer some of the best education opportunities in our region.
A healthy population is also key to further growth and development. Several years ago, we launched a flagship programme for universal health care. Today, all citizens of Georgia have heath-care insurance, thereby ensuring that medical care is a reality for hundreds of thousands of our citizens for the first time. We have also encouraged private investment in the health-care system, which has resulted in hundreds of millions of dollars being invested in new private hospitals. A new national e-pharmacy system, which will streamline the delivery of medicines to patients, is now being tested.
With the help of our partners, special programmes to eradicate persistent diseases have been started. Georgia is poised to become one of the first countries to eliminate hepatitis C. We are especially grateful to the United States for its help with this initiative.
Georgia’s development agenda is first and foremost about our citizens and their equal rights. We believe in the power of free citizens and the role of Government in ensuring freedoms and opportunities for them. Sustainable development is not possible without human rights, access to justice and effective, transparent, accountable and inclusive institutions.
We have taken major steps to bolster the rule of law. We overhauled the court system, the Office of the Prosecutor, judicial ethics and the responsibilities of attorneys. We gave more rights to defendants, and we ended impunity for Government officials. All Georgians are now equal before the law and can benefit from a judiciary system that has gone through several waves of reforms to reach higher levels of independence and professionalism. We are continuing the reform process of the judiciary to achieve the highest international standards. Today, Georgia ranks twenty-ninth on the Rule of Law Index of the World Justice Project, ahead of a number of old and new European Union members.
Other important steps address a regrettable problem we inherited, that is, past human rights violations, with particularly egregious infractions in our prisons. We have acted swiftly and decisively to correct this. The United Nations Special Rapporteur on torture and other cruel, inhuman and degrading treatment or punishment recently observed that the Georgian Government had turned this problem around since its election in 2012. The changes, he notes, are visible and quantifiable. We did this by putting in place legal and procedural mechanisms for combating the mistreatment of prisoners, including compensation for victims. We have enacted new anti-discrimination legislation. We have worked hard to achieve results in the areas of gender equality and women’s empowerment. We are implementing a national action plan to ensure equal opportunities for persons with disabilities. But there is still more to be done. For that purpose, we have set in place a new long-term comprehensive human rights strategy and action plan.
In less than three weeks, we will be holding parliamentary elections in Georgia. Campaigning started more than three months ago, and this period has shown evidence of Georgia’s real democratic development. With free and pluralistic media and political environments, a strong and vocal civil society and the relevant legislative and institutional framework, we are ensuring a free, fair and transparent election process. On 8 October, the people of Georgia will be the winners, and our democracy will continue driving our country to a sustainable future.
Sustainable development cannot be fully realized if it is divorced from the overriding issue of security. In Georgia, we are reminded of this every day by a harsh reality, namely, that 20 per cent of our country is occupied by foreign troops, territory that they took by force. Hundreds of thousands of people continue to be denied the right to return to their homes.
We are grateful for the support offered by resolution 70/265, on the status of internally displaced persons and refugees from Abkhazia, Georgia, and the Tskhinvali region/South Ossetia, Georgia. It is time to translate this measure of support into action. Barbed wire fences installed by the occupiers divide Georgian families and communities. The populations in the occupied regions endure consistent ethnic discrimination and gross human rights violations. Their freedom of movement and their property rights are restricted. They are even denied education in their native languages. I condemn the recent act of holding elections for the Russian State Duma in Georgia’s occupied territories, which is another part of Moscow’s annexation policy. This all happens in the absence of any international monitoring, except for the limited involvement of the European Union Monitoring Mission, which has been denied access to the occupied territories.
The ongoing occupation and steps towards annexation remain the greatest existential challenge inherited by our Government. We have been seeking a workable solution with the Russian Federation. We have made some real progress in de-escalating tensions, but not all of Georgia’s steps forward have been reciprocated. The Russian Federation has yet to honour even the European Union-mediated ceasefire agreement of August 2008.
Against that backdrop, I would like to once again reaffirm that this conflict must be resolved peacefully, based on full respect for Georgia’s sovereignty and territorial integrity, within its internationally recognized borders. We will continue to address the concerns of people living in the Abkhazia and Tskhinvali regions and to reconcile the war-torn communities across the occupation line. To that end, we will make all the benefits of our European agenda and all economic opportunities available to the people residing in the occupied territories. Our investment in the prosperous future of a united Georgia is additional stimulus for building confidence and reconciliation.
We will invest more than $5 billion in connectivity and infrastructure in the next four years. We will connect regions of Georgia with each other, as well as connect Georgia with the wider region. Thanks to Georgia’s strategic location, our ports, roads and transport networks will be an important part of the ambitious and transformative Silk Road Development Plan connecting Europe to Asia. We are investing not only in infrastructure, but in policy platforms as well.
The Tbilisi Silk Road forum has proved to be a major success, attracting the involvement of 35 countries. In particular, we are honoured and excited to be working with China and the other nations of the Silk Road to provide a critical piece of a new trade and investment corridor that will benefit the entire world.
When we talk about connectivity, we must not omit the Internet, perhaps the greatest driver of global cooperation. Therefore, we have started the development of a country-wide broadband system that will bring the benefits of the Internet to the most remote villages and farms. Georgia is proud to be listed among the top countries in Internet freedom.
I am proud to be speaking to the Assembly on behalf of Georgia at a time when we are on the rise and at the centre of new developments connecting East and West. It is in this spirit that we seek to create a more secure and prosperous region, grounded in principles of sustainable development. We are working hard every day to take real actions that enhance the lives of our people while respecting their rights, their beliefs and their cultures. We look forward to continuing to work with the United Nations on achieving a shared vision for a better future.
